May 2008Investor Presentation 2 May 2 Safe Harbor Statement Certain statements contained in this presentation are “forward-looking statements” within the meaning of thePrivate Securities Litigation Reform Act of 1995 that are subject to significant risks and uncertainties.Forward-looking statements include information concerning our future results, interest rates, loan and deposit growth,operations, new branch openings and business strategy. These statements often included words such as “may,”“will,” “believe,” “expect,” “anticipate,” “predict,” “intend,” “plan,” “estimate,” or “continue” or the negative thereofor other variations thereon or comparable terminology.As you consider forward-looking statements, you shouldunderstand that these statements are not guarantees of performance or results.They involve risks, uncertaintiesand assumptions that could cause actual results to differ materially from those in the forward-looking statements.These factors include but are not limited to: the timing of regulatory approvals or consents for new branches orother contemplated actions; the availability of suitable and desirable locations for additional branches, thecontinuing strength of our existing business, which may be affected by various factors, including but not limited tointerest rate fluctuations, level of delinquencies, defaults and prepayments, general economic conditions,competition, as well as and the risks and uncertainties discussed in the Company'sannual report on Form 10-K forthe year ended December 31, 2007 which was filed with the SEC on March 6, 2008, and the uncertainties set forthfrom time to time in the Company’s other periodic reports, filings and public statements.You should keep in mindthat any forward-looking statements made speak only as of the date on which they were made.New risks anduncertainties come up from time to time, and it is impossible for us to predict these events or how they may affectus.
